Exhibit 10.1

 

 [image_001.jpg]

 

 

 



August 7, 2017

 





[___________________]

[___________________]

[___________________]

[___________________]

 

Re:       Reset Offer of Common Stock Purchase Warrants

 

To Whom It May Concern:

 

Northwest Biotherapeutics, Inc. (the “Company”) is pleased to offer to you the
opportunity to reprice the exercise of all of the Common Stock purchase warrants
set forth on Annex I attached hereto (the “Existing Warrants”) currently held by
you (“Holder”). The Existing Warrants and the shares of Common Stock underlying
the Existing Warrants (“Warrant Shares”) have been registered for sale pursuant
to a registration statement on Form S-3 (File No. 333-213777) (the “Registration
Statement”). The Registration Statement is currently effective and, at the time
of exercise of the Existing Warrants pursuant to this letter agreement, will be
effective for the issuance of all of the Warrant Shares. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Securities
Purchase Agreement, dated as of March 17, 2017, by and among the Company and the
signatories thereto (the “Purchase Agreement”).

 

In consideration for exercising in full all of the Existing Warrants held by you
(the “Warrant Exercise”) as set forth on the signature page hereto, the Company
hereby offers you a reduced exercise price of the Existing Warrants to $0.20.
Notwithstanding anything herein to the contrary, in the event that the Warrant
Exercise would otherwise cause the Holder to exceed the beneficial ownership
limitations (“Beneficial Ownership Limitation”) in the Existing Warrants, the
Company shall only issue such number of Warrant Shares to the Holder (as
instructed in writing by Holder) that would not cause such Holder to exceed the
maximum number of Warrant Shares permitted thereunder with the balance to be
held in abeyance until the balance (or portion thereof) may be issued in
compliance with such limitations. Holder shall provide written notice to the
Company promptly when any additional Warrant Shares may be issued in compliance
with the Beneficial Ownership Limitation. The balance of the Warrant Shares
shall promptly be issued when the Holder provides notice that the Holder holds
less than the Beneficial Ownership Limitation.

 

Additionally, in consideration therefore, the Company shall issue to you or your
designee Common Stock purchase warrants (“New Warrants”) of the Company pursuant
to the Registration Statement to purchase up to a number of shares of Common
Stock equal to 100% of the number of Warrant Shares issued pursuant to the
undersigned’s exercise hereunder, which New Warrants shall be in the form
attached hereto as Exhibit A (the shares of Common Stock underlying the New
Warrants, the “New Warrant Shares”).

 

 

 

 



Expressly subject to the paragraph immediately following this paragraph below,
Holder may accept this offer by signing this letter below, with such acceptance
constituting Holder's exercise in full of the Existing Warrants for an aggregate
exercise price of set forth on the Holder’s signature page hereto (the "Warrants
Exercise Price") on August 7, 2017.

 

Additionally, the parties hereby agree to their respective representations,
warranties and covenants set forth on Annex A attached hereto. 

 



From the date hereof until twenty one (21) days following the date hereof
(“Standstill Period”), neither the Company nor any Subsidiary shall issue, enter
into any agreement to issue or announce the issuance or proposed issuance of any
shares of Common Stock or Common Stock Equivalents; provided, however, that this
prohibition shall not apply to issuances by the Company of (i) securities to
employees, officers, directors, Affiliates, Scientific Advisory Board members
and collaborators of the Company which issuances are approved by a majority of
the disinterested members of the Board of Directors for services rendered to the
Company, provided that any issuances to collaborators of the Company shall be
unregistered and shall not be registered during the Standstill Period and
provided that, in connection with any issuances to Affiliates, such Affiliate
shall enter into a Lock-up Agreement which shall include, but not be limited to,
such Affiliate not selling, pledging, transferring, or assigning any such
securities during the 21 day period set forth in this paragraph, (ii) securities
of Company upon the exercise or exchange of or conversion of any securities
exercisable or exchangeable for or convertible into shares of Common Stock, or
other similar rights, issued and outstanding on the date of this letter
agreement, provided that such outstanding securities have not been amended since
the date of this letter agreement to increase the number of such securities or
to decrease the exercise price, exchange price or conversion price of such
securities or to extend the term of such securities, (iii) securities issued
pursuant to acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities, and (iv) securities to a non-institutional investor
(e.g., an individual who is an existing investor which invests after the date
hereof) that purchases securities from the Company on the same terms as the
Existing Warrants ($0.20 per share) under this letter (or terms more favorable
to the Company); provided, however, that any such non-institutional investor
purchasing any such securities will agree to enter into a Lock-Up Agreement
which shall include, but not be limited to, such non-institutional investor not
selling, pledging, transferring, or assigning any such purchased securities
during the 21 day period set forth in this paragraph. The Company agrees that it
will not amend any issued and outstanding options or warrants or other
securities of the Company during the Standstill Period. To the extent the
Company effects an issuance of securities during the Standstill Period that is
required pursuant to this paragraph to be subject to a Lock-Up Agreement and the
Company issues a press release or 8-K disclosing such issuance, such press
release or 8-K will also disclose the related Lock-Up Agreement pertaining to
such issuance.

 

 

 



 

If this Offer is accepted and the transaction documents are executed, then the
Company shall file a Current Report on Form 8-K with the Commission disclosing
all material terms of the transactions contemplated hereunder as soon as
practicable on the date hereof. The Company shall also file an amendment to the
prospectus supplement to the Registration Statement disclosing the reduced
exercise price of the Existing Warrants and the issuance of the New Warrants
within 48 hours. The Company represents, warrants and covenants that, upon
acceptance of this offer, the shares underlying the Existing Warrants shall be
issued free of any legends or restrictions on resale by Holder and all of the
Warrant Shares shall be delivered electronically through the Depository Trust
Company within 1 business day of the date that the Company receives the Warrants
Exercise Price (or, with respect to shares of Common Stock that would otherwise
be in excess of the Beneficial Ownership Limitation, within 2 business days of
the date that the Company is notified by Holder that its ownership is less than
the Beneficial Ownership Limitation). The terms of the Existing Warrants,
including but not limited to the obligations to deliver the Warrant Shares,
shall otherwise remain in effect as if the acceptance of this offer were a
formal Notice of Exercise (including but not limited to any liquidated damages
and compensation in the event of late delivery of the Warrant Shares).

  



 

 

 



Within one business day from the Holder’s execution of this letter, the Holder
shall make available for “Delivery Versus Payment” to the Company immediately
available funds equal to the number of Existing Warrants being exercised
multiplied by $0.20 and the Company shall deliver the Warrant Shares via
“Delivery Versus Payment” to the Holder and shall deliver the New Warrants to
purchase up to 13,527,000 shares of Common Stock registered in the name of the
Holder. In connection with the transactions contemplated by this letter
agreement, the Company shall reimburse the Holder in the non-accountable amount
of $15,000 for its legal and due diligence expenses, which amount may be
deducted from Holder’s aggregate exercise price for Existing Warrants that is
delivered to Company.

 

To accept this offer, Holder must counter execute this letter agreement and
return the fully executed agreement to the Company at e-mail: lpowers@nwbio.com
and lgoldman@nwbio.com, attn.: Linda Powers and Les Goldman, with a copy to
Glenn Pollner (gpollner@gibsondunn.com) on or before 9:00 am (New York City
time) on August 7, 2017.

 

Please do not hesitate to call me if you have any questions.

 

Sincerely yours,

 

NORTHWEST BIOTHERAPEUTICS, INC.

 

By: /s/ Linda F. Powers                                     

Name: Linda F. Powers

Title: Chief Executive Officer

 

 

 

[Holder signature page follows]



 

 

 

 

 

 

Accepted and Agreed to:

 

Name of Holder: ________________________________________________________

 

Signature of Authorized Signatory of Holder: __________________________________

 

Name of Authorized Signatory: _______________________________________________

 

Title of Authorized Signatory: ________________________________________________

 

Existing Warrant Shares: _____________

 

Aggregate Warrants Exercise Price: $_____________

 

New Warrant Shares (100% of Existing Warrants exercised): _____________

 

DTC Instructions:

 



Company Bank Wire Instructions:

Bank Name:

Bank Address:

Phone #

Routing/ABA #

Swift Code #

Account #

Beneficiary Name:

Beneficiary Address:

 



 



 

 

 

[signature page to NWBO Letter Agreement]

 

 

 

 

 

Annex A

 

Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to the undersigned:

 

(a)               Affirmation of Prior Representations, Warranties and
Covenants. The Company hereby represents and warrants to the undersigned that
the Company’s representations and warranties as set forth in Section 3.1 and the
Company’s covenants as set forth in Article IV of the Securities Purchase
Agreement, dated as of March 17, 2017 (the “Purchase Agreement”), between the
Company and the signatories thereto, together with any Disclosure Schedules, are
true and correct as of the date hereof and have been fully performed as of the
date hereof. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Purchase Agreement.

 

(b)               Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this letter agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith. This letter agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(c)                No Conflicts. The execution, delivery and performance of this
letter agreement by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the Company’s certificate or articles of incorporation,
bylaws or other organizational or charter documents; or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company in connection with, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any material agreement, credit
facility, debt or other material instrument (evidencing Company debt or
otherwise) or other material understanding to which such Company is a party or
by which any property or asset of the Company is bound or affected; or (iii)
subject to the Required Approvals (as defined in the Purchase Agreement),
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected, except, in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect (as defined in the Purchase Agreement).

 

 

 



 

(d)               Issuance of the New Warrants. The issuance of the New Warrants
is duly authorized and, upon the execution of this letter agreement by the
undersigned, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens (as defined in the Purchase Agreement) imposed by the
Company. The shares issuable upon exercise of the New Warrants (the “New Warrant
Shares”), when issued in accordance with the terms of the New Warrants, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company. The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the New Warrant
Shares in full.

 

(e)               [RESERVED]

 

(f)                 Equal Consideration. Except as set forth in this letter
agreement, no consideration has been offered or paid to any person to amend or
consent to a waiver, modification, forbearance or otherwise of any provision of
any of the Purchase Agreement or the Existing Warrants.

 

(g)                [RESERVED]

 

(h)                Listing or Quotation of Common Stock. The Company shall apply
to list or quote all of the New Warrant Shares on the Trading Market and
promptly secure the listing or quotation of all of the New Warrant Shares on
such Trading Market.

 

(i)                 Effectiveness of the Registration Statement. The Company
represents, warrants and covenants that the Registration Statement is effective
for the issuance of all of the Warrant Shares as of the date hereof and that the
Company will use commercially reasonable best efforts to keep the Registration
Statement effective for the issuance of all of the Warrant Shares for a period
of no less than sixty (60) calendar days following the date hereof.

 

  



 

